Citation Nr: 0502971	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines from December 1941 to April 1942.  He was 
a prisoner of war (POW) from April 1942 to October 1942.  
Thereafter he had regular Philippine Army service from April 
1945 to March 1946.  He died in August 2001.  The appellant 
is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 rating decisions of the VA Regional 
Office (RO) in Manila, Philippines, which denied service 
connection for the cause of the veteran's death and also 
denied entitlement to service connection for PTSD for accrued 
benefits purposes.  

In her October 2003 substantive appeal, the appellant 
requested a hearing, to be held at the RO.  A hearing at the 
RO was scheduled for early December 2003, and the appellant 
was notified of the hearing date in correspondence from the 
RO dated in November 2003.  The appellant failed to appear 
for that hearing, and she has not provided any explanation 
for her failure to appear, or requested another hearing.  


FINDINGS OF FACT

1.  The veteran died in August 2001.  The death certificate 
shows that the immediate cause of his death was cardio-
respiratory failure, with an antecedent cause of prostatic 
enlargement.  

2.  At the time of his death, the veteran had no service-
connected disabilities, but he had a service connection claim 
for PTSD pending which the appellant elected to pursue as a 
claim for accrued benefits.  

3.  Although no cardiovascular, respiratory, or prostatic 
disorder was demonstrated either during the veteran's active 
military service, the first post-service year, or for decades 
following his release from active duty, and none of those 
disorders is shown to have been otherwise related to service, 
the veteran was treated for hypertensive cardiovascular 
disease, angina pectoris, and cerebrovascular hemorrhage from 
and after the 1980's.

4.  The credible and probative evidence of record at the time 
of the veteran's death does not reflect that a diagnosis of 
PTSD in accordance with the 38 C.F.R. § 4.125(a) was 
established, or that the veteran had PTSD which was 
associated with his military service, to include his POW 
status and any reported stressors.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death may be presumptively 
determined to be related to his internment as a prisoner of 
war during military service.  38 U.S.C.A. §§ 101(32), 1101, 
1102, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 
3.307, 3.309, 3.312 (2004); 69 Fed. Reg. 60,083 (Oct. 7, 
2004).

2.  The legal criteria for entitlement to service connection 
for PTSD, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1110 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in September 2001, February 2002, and 
December 2003, the RO informed the appellant of the VCAA and 
its effect on her claims.  In addition, the appellant was 
advised, by virtue of a detailed Statement of the Case issued 
in September 2003 and in a Supplemental Statement of the Case 
issued in February 2004 during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate her claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
entitlement to the VA benefits sought.  The appellant did not 
respond to the RO's December 2003 communication with 
additional evidence or argument.  Further, the claims file 
reflects that the September 2003 2004 SOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran died in August 2001, at the age of 78.  The death 
certificate shows that the immediate cause of his death was 
cardio-respiratory failure, with an antecedent cause of 
prostatic enlargement.  At the time of the veteran's death, 
service connection was not in effect for any disability.  

The service medical records include an affidavit for 
Philippine Army Personnel which shows that the veteran 
reported that he suffered from beri-beri, malaria, and 
dysentery in April 1942.  An Affidavit for Philippine Army 
Personnel dated in November 1945 reflects that the veteran 
reported having had no wounds or illnesses during service.  A 
discharge examination conducted in December 1945 reflected 
that clinical evaluation of the lungs and cardiovascular 
system was normal, and that a chest X-ray film was clear.  

A medical certificate of Dr. S. dated in March 1983 reflects 
that the veteran was treated for chronic peptic ulcer, 
chronic intestinal amebiasis, and avitaminosis.  


A VA examination was conducted in April 1983.  Evaluation of 
the cardiovascular and respiratory systems revealed no 
abnormalities.  An evaluation of the genitor-urinary system 
was also normal, and the report indicates that the prostate 
was not enlarged.  The diagnoses included no residuals of 
avitaminosis, dysentery, or beri-beri, found, and there was 
no evidence of any nutritional deficiency due to the 
veteran's previous internment as a POW in 1942.  

In August 1983, Dr. S. provided another medical statement 
indicating that the veteran was treated for diagnoses of: 
peptic ulcer, migraine headaches, essential hypertension, 
internal and external hemorrhoids, and malaria, by history.  
In December 1983, Dr. S. provided a medical certificate 
diagnosing vertigo secondary to malaria, and a shrapnel wound 
to the head.  Dr. S. opined that the aforementioned diagnoses 
were probably secondary to a history of malaria and a 
shrapnel wound to the head when the veteran served with U.S. 
Armed Forces, Far East (USAFFE).  Dr. S. again issued a 
medical statement in September 1986, indicating that in 
November 1974 he had treated the veteran for diagnoses of 
migraine headaches, beri-beri, and anxiety reaction.  

When VA examined the veteran in April 1987, the diagnoses 
included mild hypertension; and anxiety neurosis, not found.  
An electrocardiographic record, dated in March 1987, was 
included, noting a normal EKG, with blood pressure of 
170/100.

The Board denied service connection for many claimed 
conditions, including the aforementioned, in a December 1987 
decision.

A VA examination was conducted in March 1989 which revealed 
no clinical or radiological evidence of peptic ulcer, 
neurological deficit, or neuropsychiatric disorder.  The 
veteran's blood pressure was 150/90, and no cardiovascular 
disease was listed among the diagnoses.

Private medical records of Dr. H. dated in May 1996 document 
treatment and surgery for prostatic hypertrophy with outlet 
obstruction.  At that time, there was no evidence of 
malignancy, and a diagnosis of benign prostatic hyperplasia 
with focal acute and chronic prostatitis was made.  A 
discharge summary dated in May 1996 reflects that diagnoses 
of: bladder outlet obstruction, relieved by transurethral 
resection of the prostate; benign prostatic hypertrophy; 
chronic prostatitis; and controlled hypertension on 
medication, were made.  

In August and September 1997, the veteran was hospitalized 
due to complaints of persistent dizziness and as a result of 
a CT scan which showed a left subdural hematoma.  The veteran 
underwent craniotomy for evacuation of the hematoma.  The 
discharge diagnoses included: status post craniotomy for 
subdural hematoma, chronic (stable) hypertension, and benign 
prostatic hypertrophy.  In a September 1998 rating action, 
service connection was denied for prostatic surgery and 
craniotomy for subdural hematoma.  The RO reasoned that the 
veteran was had not been treated for either a prostate 
condition or subdural hematoma during service or for many 
years thereafter, and observed that the claimed conditions 
were not recognized as POW-related disabilities.  

Private medical records received in December 1999 reflect 
that hypertension and prostatic hypertrophy were initially 
identified in clinical records in approximately April 1996.  

The record includes an evaluation of the veteran conducted by 
Dr. B. in March 2000.  Dr. B. indicated that she first 
treated the veteran in October 1997 due to severe headaches.  
Clinical diagnoses of organic mental disorder, status post 
craniotomy for subdural hematoma, and osteoarthritis were 
made, and the doctor opined that the veteran was mentally 
incapacitated. 




In March 2000, the veteran filed a service connection claim 
which was construed by the RO as a claim for PTSD.  A VA 
examination was conducted in July 2000, at which time a 
diagnosis of "no PTSD" was made.  The RO denied service 
connection for PTSD in an August 2000 decision.  

In October 2000, a medical certificate from Dr. S. was added 
to the record reflecting that Dr. S. treated the veteran in 
October 2000 for hypertensive cardiovascular disease, angina 
pectoris, peptic ulcer, and PTSD.  Dr. S. noted that the 
veteran had frequent episodes of insomnia, chest pain, and 
epigastric problems which could be secondary to his post-
traumatic experiences. 

The veteran died in August 2001 and, in December 2001, the 
appellant filed a VA Form 21-534, applying for dependency and 
indemnity compensation as well as accrued benefits, claiming 
that the cause of the veteran's death was due to service.

A certification dated in November 2001 from Dr. R., a rural 
health physician, indicates that "hypertension 
cardiovascular disease" and "cardiomegaly" had contributed 
to the veteran's death.  

In December 2001, a medical certificate was received from Dr. 
S. dated in November 2000, indicating that the veteran had 
been examined by Dr. S. in October 2000, at which time 
diagnoses of hypertensive cardiovascular disease, 
cardiomegaly, angina pectoris and a previous history of 
bleeding, peptic ulcer, and cerebrovascular hemorrhage in 
1996, were made.  In March 2000, Dr. S. provided another 
medical certificate reflecting that he had treated the 
veteran since 1986 for hypertensive cardiovascular disease.  
He mentioned that the original medical records were damaged 
during a natural calamity (typhoon and flood) in 1997.




In July 2002 rating decisions, the RO denied entitlement to 
service connection for the cause of the veteran's death as 
well as entitlement to service connection for PTSD for 
purposes of accrued benefits, and the appellant appealed 
those decisions.  

In May 2003, the appellant submitted a duplicate copy of an 
October 2000 medical certificate of Dr. S. showing that, when 
Dr. S. evaluated the veteran in October 2000, diagnoses 
including hypertensive cardiovascular disease and PTSD were 
made.  

III.  Pertinent Law and Regulations

A.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities including cardiovascular-renal disease and 
psychoses when manifested to a compensable degree within the 
initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

Pursuant to 38 C.F.R. § 3.309(c) (2004), if a veteran is a 
former prisoner of war and as such was interned or detained 
for not less than 30 days, certain diseases, listed below, 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

The Secretary of Veterans Affairs has issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004).  As a 
result, 38 C.F.R. §§ 3.309(c), as published in the Federal 
Register, now reads as follows:

(c) Diseases specific as to former prisoners of 
war.  (1) If a veteran is a former prisoner of 
war, the following diseases shall be service 
connected if manifest to a degree of disability 
of 10 percent or more at any time after discharge 
or release from active military, naval, or air 
service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also 
satisfied.
    Psychosis.
    Any of the anxiety states.
    Dysthymic disorder (or depressive neurosis).
    Organic residuals of frostbite, if it is 
determined that the 
veteran was interned in climatic conditions 
consistent with the 
occurrence of frostbite.
    Post-traumatic osteoarthritis.
    Atherosclerotic heart disease or hypertensive 
vascular disease 
(including hypertensive heart disease) and their 
complications 
(including myocardial infarction, congestive 
heart failure, 
arrhythmia).
    Stroke and its complications.

    (2) If the veteran:
    (i) Is a former prisoner of war and;
    (ii) Was interned or detained for not less 
than 30 days, the 
following diseases shall be service connected if 
manifest to a degree 
of 10 percent or more at any time after discharge 
or release from 
active military, naval, or air service even 
though there is no record 
of such disease during service, provided the 
rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.
    Avitaminosis.
    Beriberi (including beriberi heart disease).
    Chronic dysentery.
    Helminthiasis.
    Malnutrition (including optic atrophy 
associated with 
malnutrition).
    Pellagra.
    Any other nutritional deficiency.
    Irritable bowel syndrome.
    Peptic ulcer disease.
    Peripheral neuropathy except where directly 
related to infectious 
causes.
    Cirrhosis of the liver.

    Authority:  38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the Note 
immediately following the list of diseases, pertaining to 
beriberi heart disease, has been removed.  Id.

In order for service connection for the cause of the 
decedent's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).


B.  Accrued Benefits - Service Connection for PTSD

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for PTSD.  Although the 
veteran's claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  
In the instant case, the veteran died in August 2001, and the 
claim for accrued benefits was received in December 2001.

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which the veteran was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  Here, the appellant, as the 
veteran's spouse, is advancing essentially the same claim for 
service connection for PTSD, for accrued benefits purposes, 
which the veteran had pending at the time of his death.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  The specific regulation 
pertaining to PTSD claims is addressed in the Analysis, 
below.

IV.  Analysis

A.  Service Connection - Cause of Death

In this case, the appellant contends that the cause of the 
veteran's death was etiologically related to service.  As 
stated before, the decedent's death certificate states that 
the immediate cause of his death was cardio-respiratory 
failure, with an antecedent cause of prostatic enlargement.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the decedent suffered from any cardiovascular, 
respiratory, or prostatic condition until decades following 
his discharge from service.  The veteran's cardiovascular 
problems were not initially documented until 1983, at which 
time a medical certificate of Dr. S. included a diagnosis of 
hypertension, but no supporting clinical records were 
offered.  (Dr. S. has explained that his records were 
destroyed due to natural disaster).  Clinical records did not 
initially show a diagnosis of hypertension until 1996.  
Similarly, diagnoses of benign prostatic hypertrophy and 
chronic prostatitis were not initially shown by clinical 
records until 1996.  The record contains no indication, 
medical opinion, or other professional evidence relating any 
of the causes of the decedent's death, either primary or 
secondary, to his period service, to include his internment 
as a POW.

However, the applicable VA regulatory provisions as to POW-
related conditions for which service connection is presumed 
were amended, effective from October 7, 2004, to authorize 
service connection for atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia), as 
well as stroke and its complications, in the case of any 
former POW who manifests any such disability to a degree of 
disability of 10 percent or more at any time after discharge 
or release from service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. §§ 3.307 are also 
satisfied.  69 Fed. Reg. 60,083 (Oct. 7, 2004).

In this case, the record documents treatment of the veteran 
for hypertensive cardiovascular disease, angina pectoris, and 
cerebrovascular hemorrhage from and after the 1980's.  The 
Board perceives no medical evidence which would indicate that 
the presumptive service connection provisions should be 
rebutted.  Therefore, and with consideration of the doctrine 
of resolving reasonable doubt in favor of the claimant, we 
conclude that the principal cause of the veteran's death, 
i.e., cardiorespiratory failure, is service-connected by 
operation of law. 

B.  Accrued Benefits - Service Connection for PTSD

Here, the veteran's surviving spouse seeks service connection 
for PTSD for the purpose of receiving accrued benefits.  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV). See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.


In this case, a thorough review of the record reflects that 
service connection for PTSD is not warranted for purposes of 
accrued benefits because the record does not contain a 
diagnosis of PTSD which complies with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  See generally 38 C.F.R. § 4.125.  

The evidentiary record contains a sole diagnosis of PTSD made 
by, Dr. S., as shown in an October 2000 medical certificate.  
This diagnosis was not supported or explained by any clinical 
records or by any evaluation or testing and in sum, it does 
not comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Moreover, this 
diagnosis was made more than 50 years after the veteran's 
discharge from service and given that it is unsubstantiated 
by supportive medical documentation it lacks any useful 
probative value.  A medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Furthermore, the Board notes that in 
no way did Dr. S. etiologically relate the diagnosis of PTSD 
to service or any reported stressor related to the veteran's 
period of service, an element required to establish service 
connection for PTSD.  

The appellant argues that the clinical diagnosis of organic 
mental disorder made by Dr. B. in March 2000 constitutes a 
diagnosis of PTSD.  Dr. B. did not in fact diagnose PTSD and 
again did not in any way relate the organic mental disorder 
that was diagnosed to the veteran's period of service, to 
include any alleged stressor.  

Inasmuch as the record contains neither a diagnosis of PTSD 
which complies with the criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, of 
the American Psychiatric Association (DSM-IV), nor medical 
evidence of a causal nexus between the claimed PTSD and 
service (stressors), the claim for accrued benefits fails and 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to give the 
benefit of the doubt to the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to service connection for PTSD, for accrued 
benefits purposes, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


